OPINION ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
Appellant was convicted in two cases of attempted murder and his punishment was assessed by a jury at ten years confinement. This conviction was affirmed. Holifield v. State, 827 S.W.2d 623 (Tex.App.—Beaumont, 1992). Appellant seeks discretionary review of the Court of Appeals’ holding that evidence of an unadjudicated extraneous offense was admissible in the punishment phase of trial.
At the punishment phase of appellant’s trial, the State offered “Roberts/McGee testimony” of an extraneous offense which did not result in a final conviction. The Court of Appeals held that this evidence was admissible under the 1989 amendment to Tex.Code Crim.Proc.Ann. art. 37.07, § 3(a). 827 S.W.2d at 625.
The Court of Appeals’ opinion was handed down before our decision in Grunsfeld v. State, 843 S.W.2d 521 (Tex.Cr.App.1992). Accordingly, we grant appellant’s petition, vacate the judgment of the Court of Appeals and remand the cause to that court for reconsideration in light of our decision in Grunsfeld.